Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENT

	The claim amendments introduce limitations that are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“steps for calculating an instantaneous phase difference” (claim 16; support from bottom of page 10 through page 11, and pages 23-30)
“steps for calculating a phase difference” (claim 17, last line; support from bottom of page 10 through page 11, and pages 23-30)
“steps for determining a multipath error” (claim 21; support on pages 17, 19-20, and equation 16 page 29)
“steps for calculating TDOA values” (claim 24, lines 18-19; support in equations 8 and 9, page 27)
“steps for calculating a phase difference” (claim 24, line 22; support from bottom of page 10 through page 11, and pages 23-30).

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Tucker on 3/17/2021.

The application has been amended as follows: 

Claims 10-12 are cancelled.

Claims 3 and 17-19 are amended according to the markups below:

3. (currently amended) The method of claim 2, wherein the step of calculating the instantaneous phase difference further comprises using a first set of parameters of a first clock model function and a second set of parameters of a second clock model function, the first and second clock model functions being linear functions, wherein a first parameter value of the first set of parameters corresponds to an offset of the linear function of the first clock model, and determining, for at least one of the first and second clock model functions, a respective second parameter value corresponding to a slope of the respective linear function. 


a plurality of location anchors including: 
a first location anchor having a first self-reception transmitting and receiving antenna configured to communicate via a broadcast transmission medium, the first location anchor configured to broadcast a first broadcast message at least twice and self-receive each first broadcast message and determine a self-reception time, and Page 5 of 14 4848-5731-8869.vlSerial No. 15/968,201 RCE Response to Final Office Action 
 a second location anchor having a second self-reception transmitting and receiving antenna configured to communicate via the broadcast transmission medium, the second location anchor configured to broadcast a second broadcast message at least twice and self-receive each second broadcast message and determine a self-reception time; and 
wherein the second location anchor receives the first broadcast messages, and the first location anchor receives the second broadcast messages, and the first and second location anchors generate time-or-arrival (TOA) stamps indicative of respective times of reception of the first broadcast messages and the second broadcast messages; and
a location server ; 
wherein the first and second location anchors are configured to send the TOA stamps to the location server;
wherein the location server is configured to receive the TOA stamps and identify the first location anchor of the plurality of location anchors broadcasting a broadcast message corresponding to a first TOA stamp based on a first identifier of the first location anchor sent to the location server with the first TOA stamp, the first location and identify the second location anchor of the plurality of location anchors broadcasting a broadcast message corresponding to a second TOA stamp based on an second identifier of the second location anchor sent to the location server with the second TOA stamp, the second location anchor being connected to the location server
wherein the location server is configured to calculate time-difference-of-arrival (TDOA) values from  the received TOA stamps corresponding to the first broadcast messages and the second broadcast messages 
wherein the location server is further configured to calculate a phase difference between time bases of the first location anchor and the second location anchor to correct the TDOA values with steps for calculating a phase difference.  

18. (previously presented) The location anchor network of claim 17, wherein the location server is configured to calculate an instantaneous phase difference including the steps of determining first and second sets of parameters of first and second clock model functions for respective location anchors, the first and second clock model functions being linear functions, a respective first parameter value of the first set of parameters corresponding to an offset of the respective linear function, and 

19. (previously presented) The location anchor network of claim 17, wherein the location server receives data from at least two 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CASSI J GALT/           Primary Examiner, Art Unit 3648